Citation Nr: 0212322	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), Medical 
and Regional Office Center.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran sustained shrapnel injuries while engaging in 
combat with the enemy.

3.  The veteran's bilateral hearing loss disability is 
related to service.

4.  The veteran's tinnitus is service-related.

5.  The veteran's PTSD is manifested by sleep impairment, 
nightmares, hyper-anxiety, recurrent flashbacks, and social 
isolation, productive of no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform his occupational tasks.



CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(d) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

3.  The criteria for an initial rating of 30 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case, the 
supplemental statements of the case, and VA letters of 
record, the veteran and his representative were notified of 
the applicable law, the evidence necessary to substantiate 
the claims, and the reasons and bases for the VA decisions.  
The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes service medical records 
and VA medical and examination reports since service.  The 
veteran has not identified any outstanding evidence which 
could be used to support the issues on appeal.  In January 
2001, the veteran waived the right to initial RO review of 
recently received VA treatment reports and requested that his 
claim be forwarded to the Board.  The Board also notes that 
the veteran has been informed of his right to have a hearing 
in association with his appeal, and, through written 
correspondence, has declined to exercise that right.  
Accordingly, the Board is of the opinion that VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Applicable law and regulation provide 
that service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110); for organic nervous 
disorder if manifest to a degree of 10 percent or more within 
one year from the date of separation from such service 
(38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 
3.309); or for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service 
(38 C.F.R. § 3.303(d)).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).



Bilateral hearing loss

The veteran contends that service connection is warranted for 
bilateral hearing loss.  He maintains that his hearing loss 
is related to in-service acoustic trauma.  During VA 
examinations for the muscles and scars in September 1999, the 
veteran related a history of shrapnel wound injuries in 1969 
when he was traveling on an APC tank and was thrown from the 
vehicle in an explosion.  He also recalled that he was hit by 
shrapnel in the chest and right knee.

At the outset, it is noted that the veteran engaged in combat 
with the enemy.  The DD Form 214 shows the veteran served in 
Vietnam from August 27, 1968, through August 22, 1969, and 
was awarded, inter alia, a Sharpshooter Badge (Rifle), Purple 
Heart, and Combat Infantryman Badge.  The evidence also shows 
that service connection is in effect for shrapnel wounds to 
the chest and legs sustained during combat.  VAOPGCPREC 12-
99.  See also Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  Thus, the 
provisions of section 1154(b), which lightens the burden of a 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in or aggravated by combat service, are 
applicable.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

38 U.S.C.A. § 1154(b) proscribes three sequential 
determinations that must be made when determining service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
First, it must be determined that the veteran has proffered 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Satisfactory evidence 
is evidence sufficient enough to produce a belief that a 
thing is true, credible evidence.  Second, it must be 
determined that the proffered evidence is consistent with the 
circumstances, condition, or hardships of such service.  If 
these two criteria are met, a factual presumption arises that 
the alleged injury or disease is service-connected, unless 
rebutted by clear and convincing evidence to the contrary.  
It is noted that Collette does not obviate the other 
requirements set forth in Caluza (i.e., current disability 
and medical nexus); rather, the first sentence of section 
1154(b) relates only to incurrence - that is, what happened 
in service.  Wade v. West, 11 Vet. App. 302, 305 (1998).

As previously noted, the veteran maintains that his hearing 
loss is related to in-service acoustic trauma and his DD Form 
214 shows that he was awarded the Sharpshooter's Rifle Badge, 
Purple Heart, and Combat Infantryman Badge.  Additionally, 
service connection is in effect for shrapnel wounds of the 
chest and legs.  Given the aforementioned, the Board finds 
that the veteran has proffered satisfactory evidence of 
incurring acoustic trauma during service and that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  Dambach v. Gober, 
223 F.3d 1376 (Fed. Cir. 2000). 

Because the evidence of record satisfies the aforementioned 
statutory criteria, it is factually presumed that the veteran 
sustained acoustic trauma injury while in service.  
38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389, 393.  However, 
it need not be presumed that the veteran's in-service 
exposure resulted in current bilateral hearing loss 
disability.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389, 
393.

Again, to establish entitlement to service connection, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498.  In this case, the medical 
evidence does establish current bilateral hearing loss at a 
level recognized by VA as a disability for compensation 
purposes.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition sores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records show the veteran complained of an 
earache of the left ear in February 1969 and that otitis 
externa was noted.  The reports do not show hearing 
impairment.  On audiology examination in September 1999, the 
veteran reportedly had difficulty with hearing, gave a 
history of combat noise exposure, and described the exposure 
as consisting of weapons, bombs, and artillery.  Audiometric 
findings showed puretone threshold levels were 15, 20, 20, 
20, and 25 decibels for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, on the right and puretone 
threshold levels were 15, 20, 15, 20, and 25 decibels for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Speech recognition scores were 90 
percent on the right and 92 percent on the left.  After 
examination, the examiner stated that the final results were 
reliable and repeatable.  The veteran presented responses 
which indicated hearing sensitivity was within normal limits 
through 4000, bilaterally.  Immittance results indicated 
normal middle ear function with normal tympanograms and 
acoustic reflexes consistent with normal hearing.  Speech 
recognition scores were characterized as excellent, 
bilaterally, by the examiner.  The diagnosis was normal 
hearing, bilaterally.

The veteran's recent audiological clinical findings meet the 
requirements set forth in 38 C.F.R. §  3.385 and the 
veteran's bilateral hearing loss is recognized as a 
disability under VA law.  In this regard, it is noted that 
the veteran's speech recognition scores are less than 94 
percent in both ears.  The VA examiner in September 1999 
noted the veteran described a history of difficulty hearing 
that was consistent with high frequency hearing loss, and 
consistent with noise exposure.  As noted above, the evidence 
establishes the veteran sustained acoustic trauma in service 
due to noise exposure, and that he currently has bilateral 
hearing loss disability for VA purposes consistent with noise 
exposure.  With resolution of any doubt in the veteran's 
favor, the Board finds the evidence supports the veteran's 
claim.  Service connection for bilateral hearing loss 
disability is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.385.


Tinnitus

The veteran also seeks service connection for tinnitus, and 
attributes his disorder to acoustic injury during service.  

For this matter, the evidence supports the veteran's 
appellate contentions.  A current diagnosis of tinnitus has 
been made.  On audiology VA examination in September 1999, 
constant bilateral tinnitus was noted.  In addition, as 
previously discussed, it is statutorily presumed that the 
veteran sustained acoustic trauma while in service.  Finally, 
when resolving doubt in the veteran's favor, the evidence 
shows that the veteran's tinnitus is service related.  At his 
recent examination, the veteran reportedly had difficulty 
with bilateral constant tinnitus.  He gave a history of 
combat noise exposure and described the exposure as 
consisting of weapons, bombs, and artillery.  In the etiology 
section, it was reported that the high frequency whistling 
noise was consistent with noise exposure and apparent high 
frequency hearing loss.  Further, there is no evidence of 
record suggesting that the veteran was exposed to excessive 
noise post service.  

The medical evidence of record supports each of the Caluza 
requirements and considering the uncontested nature of the 
evidence in favor of the claim, the criteria for service 
connection for tinnitus have been met.  The appeal is 
granted.  38 U.S.C.A. §§ 1110, 1154(b), 5107; Traunt v. 
Brown, 6 Vet. App. 495 (1994); Gilbert, 
1 Vet. App. 4938 C.F.R. §§ 3.303, 3.304(d).

Increased Evaluation

The veteran seeks an increased evaluation for PTSD.  
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In April 1999, the veteran filed an application seeking 
service connection for PTSD.  In October 1999, service 
connection was granted with a 10 percent rating under 
Diagnostic Code 9411, effective April 28, 1999.  The veteran 
appealed therefrom.  Accordingly, the veteran's original 
claim remains open and, if appropriate, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993). 

As noted above, the veteran's PTSD is rated under diagnostic 
code 9411.  That provision provides a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF of 41 to 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, and frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

VA outpatient treatment reports from March 1999 to June 1999 
generally show the veteran complained of insomnia, stimuli 
related to combat experiences, and stated that he avoided 
people, choosing to work the nightshift for the regional 
postal facility where he works, primarily alone.  The veteran 
reportedly worked 6 nights weekly and about 5-6 hours each 
day alone on his farm.  The veteran also stated that he lived 
with his wife of 17 years and his son.  He described his 
family life as well adjusted and without problems.  The 
reports note PTSD.  

VA examination for PTSD, which was conducted in September 
1999, reflects that the veteran reportedly experienced 
insomnia, nightmares; feelings of being anxious and nervous; 
and lead a relatively isolated lifestyle.  He also reported 
that smells and other environmental factors triggered off 
memories and flashbacks of Vietnam.  It was also reported 
that the veteran remained married to his second wife of 17 
years and had a 13-year-old son and that he worked the 
nightshift for the post office as a clerk.  The veteran 
reportedly worked six days a week and spent a great deal of 
time working alone on his farm.  On mental status 
examination, the veteran was dressed neatly and groomed 
appropriately.  He was hyper-alert, cooperative, and oriented 
in all three spheres.  His memory was intact for recent and 
remote events; thought processes were relevant, coherent and 
goal directed; and the content centered on his sleeping 
difficulties.  The veteran denied having perceptual 
disturbances in the form of hallucinations and his content of 
thought did not indicate delusional thinking.  The veteran, 
however, described situations where he would have distortion 
of his perceptions and they would trigger memories involving 
his Vietnam combat experiences.  He also described having 
flashbacks.  Examination also revealed that his judgment for 
hypothetical situations involving common sense remains intact 
and that he could perform serial seven substractions without 
much difficulty.  In relevant part, the diagnosis was Axis I:  
PTSD manifested by nightmares, hyper-anxiety, recurrent 
flashbacks, significant social isolation, and withdrawal; 
Axis IV:  problems involved with significant social 
isolation; feeling anxious and paranoid regarding people in 
general; and Axis V:  Current Global Assessment Functioning 
Score (GAF) of 45, highest GAF in the past year of 50.

VA outpatient treatment reports dated from September 1999 
through September 2000 show continued treatment for PTSD 
symptoms.  A clinical entry dated in September 1999 shows the 
veteran exhibited an anxious mood, poor eye contact and 
reportedly had nightmares and flashbacks several times a 
week.  The entry reflects that the veteran experienced severe 
symptoms of PTSD and that his current life stressors 
continued to exacerbate his condition.  The diagnosis was 
PTSD.  A clinical entry dated in October 1999 shows that the 
veteran reportedly changed his job position in order to 
reduce his work stress significantly.  Notations recorded in 
December 1999 show continued treatment for symptoms of 
hypervigilance, insomnia, and reliving of trauma.  The 
diagnoses were PTSD and depression.  In February 2000, the 
veteran reported that his concentration and memory had 
declined from previous higher levels although his current 
performance within normal limits.  The February 2000 clinical 
entries also note that the veteran's last GAF score was 60.  
Clinical notations dated in April 2000 show the veteran 
complained of irritability, nightmares, and vivid memories.  
He indicated his job was stressful.  In June 2000, it was 
noted that the veteran had presented with an improved mood 
and attributed the improvement to a management change at 
work.  Additionally, in August 2000, the veteran presented 
with a depressed mood and reported symptoms of mood 
disturbance, memory/attention problems, irritability, and 
social withdrawal.  He also noted difficulties of maintaining 
the level of functioning required to support his family and 
life.  However, he reported continued improvement with his 
work environment.  The diagnosis was PTSD and it was noted 
that the GAF score was 60.  Continued improvement at work was 
noted in clinical notations dated in September 2000.  

Here, the evidence shows that since service connection has 
been in effect the veteran's PTSD is manifested by no more 
than occasional decrease in work efficiency as he has 
intermittent periods of inability to perform his occupational 
tasks due to sleep impairment, nightmares, hyper-anxiety, 
recurrent flashbacks, and social isolation.  Further, the 
veteran's GAF score of 60 represents moderate impairment.  
Hence, the criteria for a 30 percent rating have been met.  

However, the evidence does not show that the criteria for a 
rating in excess of 30 percent have been met.  At the outset, 
it is acknowledged that a GAF scale score of 45 was recorded 
in September 1999.  However, a GAF score is not dispositive 
for evaluation purposes and, in this case, clinical findings 
recorded at that time and thereafter are inconsistent with 
that score.  On mental status examination in 1999, while 
symptoms of PTSD were noted examination also showed that the 
veteran was oriented times three and cooperative; his memory 
and judgment were intact; and his thought processes were 
relevant, coherent and goal directed.  Moreover, it was 
reported that the veteran was employed with the post office, 
and lived with his wife of 17 years and their son.  The 
veteran's family relationship has been characterized as well 
adjusted.  Recent VA treatment reports also show that the 
criteria for a rating in excess of 30 percent have not been 
met.  The reports consistently record a GAF scale score of 60 
and demonstrate that the veteran's clinical picture has 
remained the same.  Thus, the evidence fails to show that the 
veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In sum, the evidence shows since service 
connection has been in effect, the criteria for a rating of 
30 percent and no more have been met.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Ann initial rating of 30 percent for service-connected PTSD 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

